Citation Nr: 1634245	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  13-25 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis.

2.  Entitlement to an evaluation in excess of 20 percent for a cervical spine disability.

3.  Entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability, prior to August 12, 2009, and to an initial evaluation in excess of 40 percent thereafter.

4.  Entitlement to an initial evaluation in excess of 50 percent for an acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010, March 2012, and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT


On February 4, 2016, the Veteran's then-representative notified VA, prior to the promulgation of a decision by the Board, that the Veteran desired to withdraw the issues on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met for the issues of entitlement to service connection for plantar fasciitis, as well as entitlement to increased ratings for a cervical spine disability, a lumbar spine disability, and an acquired psychiatric disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2015).  

In the present case, the Veteran has withdrawn the issues of entitlement to service connection for plantar fasciitis, as well as entitlement to increased ratings for a cervical spine disability, a lumbar spine disability, and an acquired psychiatric disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  

Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The claim for entitlement to service connection for plantar fasciitis is dismissed.

The claim for entitlement to an evaluation in excess of 20 percent for a cervical spine disability is dismissed.

The claim for entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability, prior to August 12, 2009, and to an initial evaluation in excess of 40 percent thereafter, is dismissed.

The claim for entitlement to an initial evaluation in excess of 50 percent for an acquired psychiatric disorder is dismissed.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


